Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit


No.   02-2131
      02-2144

                               UNITED STATES,

                                  Appellee,

                                       v.

                          PEDRO QUINTANA-PÉREZ,

                          Defendant, Appellant.


           APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. José Antonio Fusté, U.S. District Judge]


                                    Before

                       Torruella, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Howard, Circuit Judge.


     James M. Fox on brief for appellant.
     H. S. Garcia, United States Attorney, and Nelson Perez-Sosa,
Assistant U.S. Attorney, on brief for appellee.



                            December 23, 2004
              Per Curiam.       Upon review of the record and the briefs

(including appellant's pro se supplemental brief), we conclude that

the facts and legal issues have been adequately presented and that

the decisional process would not be significantly aided by oral

argument.          See Fed. R. App. P. 34(a)(2)(C); 1st Cir. Loc. R.

34(a)(2)(C).          Appellant    pled     guilty   to    two     separate     drug

conspiracies.        In connection with one of these charges (#00-332),

appellant stipulated to the applicable guidelines, including a 4-

level leadership adjustment under § 3B1.1(a), and to a 168-month

recommended prison sentence.            Accepting the parties' stipulations,

the district court adopted the guideline calculations set forth in

their plea agreement and imposed the 168-month sentence to which

the parties had agreed.           Appellant now says that he should have

received a lower sentence.

              In     essence,    appellant      contends    that    the    4-level

leadership adjustment that the court imposed lacked an adequate

factual basis because appellant's admissions at his change of plea

hearing were too vague to support it and his stipulations did not

constitute admissions.           In addition, appellant contends that his

sentence violates Blakely v. Washington, 124 S. Ct. 2531, 2537

(2004)(holding that "the 'statutory maximum' for Apprendi purposes

is the maximum sentence a judge may impose solely on the basis of

the   facts    reflected    in    the    jury   verdict    or   admitted   by   the

defendant.")(citations omitted, emphasis in original).


                                         -2-
             Although appellant protested the leadership adjustment at

his sentencing he did not suggest that the facts did not support

it.       Moreover,   appellant's   counsel   effectively      conceded   that

appellant did not have a valid legal objection to the adjustment.

Arguably, the claims appellant raises now have been waived.                See

United States v. Stearns, 387 F.3d 104, 107-08 (1st Cir. 2004).

Nevertheless, we review them for plain error.            See, e.g., United

States v. Savarese, 385 F.3d 15, 22 (1st Cir. 2004); United States

v. Solares, 236 F.3d 24, 25 (1st Cir. 2000).

             The district court did not commit plain error by applying

the leadership adjustment.          The record discloses that appellant

admitted that he owned the drug point at which he "supervised" at

least five people, specifically, his codefendants and a cooperating

informant, and that he was responsible for the sale of over five

kilograms     of   cocaine   over    the   course   of   the     conspiracy.1

Appellant's claim that he did not admit that he supervised anyone

is belied by the record of the Rule 11 hearing.             Appellant only

disagreed with the prosecutor's statement that he personally sold

26 grams of cocaine to an undercover officer.            Appellant did not



      1
        Although the prosecutor did not specify at the Rule 11
hearing that the persons that appellant supervised were his
codefendants and a cooperating informant, the presentence report
(PSR) did, and appellant did not object to it.         Appellant is
therefore bound by the PSR's findings.        See United States v.
Medina, 167 F.3d 77, 81 (1st Cir. 1999)("a court may accept, as true
and accurate, any unchallenged fact contained in the PSR[]")(citing
United States v. Rosales, 19 F.3d 763, 770 (1st Cir. 1994)).

                                     -3-
disagree with the prosecutor's claim that he supervised at least

five others and that he owned the drug point.                      The fact that

appellant stipulated to the leadership adjustment and admitted

facts that made its application plausible is enough to defeat his

claim, see United States v. Teeter, 257 F.3d 14, 28 (1st Cir. 2001),

especially where appellant's counsel conceded that he lacked a

valid objection to the adjustment.              As we said in Teeter, id.:

              Should the [sentencing] court decide to accept
              and   act   upon  factual   stipulations   for
              sentencing purposes, the parties usually will
              be firmly bound. This general rule will apply
              when, for example, a defendant stipulates to a
              matter of fact or to the applicability of a
              sentencing guideline (the legal meaning of
              which is pellucid) to the unique facts of her
              case. After all, the defendant knows what she
              has done, and has little cause for complaint
              if the district court takes her at her word.

              The fact that appellant's admissions adequately support

the leadership adjustment is enough to remove this case from

Blakely's potential reach.         See, e.g., Stearns, 387 F.3d at 107

("Blakely      does     not    apply      to     'facts     admitted      by    the

defendant[,]'")(citations omitted); Savarese, 385 F.3d at 22.                   And

since it is obvious that the district court applied the adjustment

based on      appellant's     admissions       and   stipulations,     appellant's

suggestion that the district court's sentencing findings were not

specific enough to support the adjustment also fails.                   See United

States   v.    Garcia   Morales,    382    F.3d      12,   20   (1st   Cir.   2004).




                                       -4-
Accordingly, the judgment of the district court is affirmed.   See

Local Rule 27(c).




                              -5-